Citation Nr: 0615081	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  97-13 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for skin rashes (skin 
disability).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1973 to May 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In November 1999, the Board 
remanded the issue of whether new and material evidence has 
been presented to reopen a claim for entitlement to service 
connection for skin rashes.  In February 2004, the Board 
reopened and remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In the February 2004 remand, the Board requested, in part, 
that the veteran be afforded a VA examination to determine 
the nature, extent, etiology, and diagnosis of any skin 
disabilities found to be present.  Accordingly, in November 
2005, the veteran underwent a VA examination for skin 
diseases.  The examiner, however, did not adequately address 
the questions posed by the Board.  Although the examiner 
provided an opinion on the relationship between the veteran's 
skin disorders and exposure to Agent Orange/Dioxin, the 
examiner did not opine on whether the disorders are otherwise 
related to service or had their onset in service.

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  Compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the appeal must be remanded for compliance 
with the February 2004 Board remand.

In addition, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of an award.  

In this case, the veteran was not provided with notice of the 
type of evidence needed to establish a disability rating or 
an effective date for the claim on appeal.  As these 
questions are currently involved, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted, and also includes 
an explanation of the type of evidence needed to establish a 
disability rating and effective date.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to service connection for skin 
rashes (skin disability), the RO should 
send the veteran and his representative a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman, supra.

2.  The veteran's claims file, to include 
a copy of this REMAND, is to be referred 
to the examiner who completed the November 
2005 VA examination report.  Based on a 
review of the record, to include the 
service medical records, the examiner is 
asked to opine on whether each of the 
veteran's current skin disorders is 
related to service.  For each skin 
disorder, the examiner should state 
whether it is at least as likely as not 
that the disorder is related to service or 
had its onset in service.  

If the examiner who completed the November 
2005 VA examination report is not 
available, another physician with 
appropriate expertise may furnish the 
necessary review and opinion.

3.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
service connection for skin rashes (skin 
disability).

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



